Confidential Treatment-Redacted Copy CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT REQUEST, PURSUANT TO RULE 1933, AS AMENDED, AND RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS [****]. This draft is dated the 10th day of June, 2010, and is solely for purposes of negotiation. No contract shall exist until a final, written agreement is signed by an authorized representative of Licensor and an authorized representative of Licensee. This draft shall expire on 21stth June, 2010. STANDARD EXCLUSIVE LICENSE AGREEMENT WITH SUBLICENSING TERMS Agreement # Number . This Agreement is made effective 21st June, 2010, (the “Effective Date”) by and between the University of South Florida Research Foundation (hereinafter called “ Licensor”), a nonstock, nonprofit Florida corporation, under Chapter 617 Florida Statutes, and a direct support organization of the University of South Florida (“University”) pursuant to section 1004.28 Florida Statutes and New Energy Solar Corporation (hereinafter called “Licensee”), a small corporation organized and existing under the laws of the State of Florida. WHEREAS, Licensor is the exclusive licensee of certain inventions that are described in the “Licensed Patents” defined below (Licensor Reference # 08B117 Lewis_Fabrication of Organic Solar Array for Applications in Microelectromechanical Systems and Others), and Licensor is willing to grant a license to Licensee under any one or all of the Licensed Patents and Licensee desires a license under all of them; NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth below, the parties covenant and agree as follows: Section 1 Definitions “Affiliate” means: (a) any person or entity which controls at least fifty percent (50%) of the equity or voting stock of the Licensee or (b) any person or entity fifty percent (50%) of whose equity or voting stock is owned or controlled by the Licensee or (c) any person or entity of which at least fifty percent (50%) of the equity or voting stock is owned or controlled by the same person or entity owning or controlling at least fifty percent (50%) of Licensee or (d) any entity in which any officer or employee is also an officer or employee of Licensee or any person who is an officer or employee of Licensee or (e) any other relationship as in fact, constitutes actual control. “Development Plan” means the written report summarizing the development activities that are to be undertaken by the Licensee to bring Licensed Products and/or Licensed Processes to the market. The Development Plan is attached as Appendix A. “Development Report” means a written account of Licensee’s progress under the Development Plan having at least the information specified on Appendix B to this Agreement, and shall be sent to the address specified on Appendix B . . “Enumerated Know How” means Know How set out in Appendix E and mutually agreed in writing by the parties to this Agreement. “Investigator” means Jason Lewis, Dr. Xiaomei Jiang and Dr. Jian Zhang, while employed by Page 1 Initials /s/ VLM MP1735585.1 Confidential Treatment-Redacted Copy CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT REQUEST, PURSUANT TO RULE 1933, AS AMENDED, AND RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS [****]. Licensor. “Know How” means unpatented technology and/or information that was developed by the Investigator(s), including without limitation methods, processes, techniques, compounds, , materials, sequences, drawings, indications, data, results of tests, or studies, plans, and expertise, whether patentable or not, which relates specifically to the Licensed Patents and existing on the date hereof, only to the extent wholly owned and controlled by Licensor, except that, Know-How shall not include the Licensed Patents. “Licensed Field” shall include all applicable fields of use for the Licensed Patents, Licensed Product, and Licensed Process, including the: use of starting materials; solar materials; substrates; substrate surfaces; methods by which materials or substrates are created and prepared; methods by which materials are applied to substrates and their surfaces; methods by which materials are protected from degradation; and methods by which materials and substrates are manufactured. . “Licensed Patents” means all of the following Licensor intellectual property: the patent(s)/patent application(s) identified on Schedule 1 hereto; any and all United States and foreign patent applications claiming priority to any of the patent(s) and patent application(s) identified on Schedule 1 hereto (except that in the case of continuation-in-part application(s), only to the extent that the subject matter claimed in such continuation-in-part application(s)is supported under 35 U.S.C 112 in the patent(s)/patent application(s) identified on Schedule 1 hereto); and any and all patents issuing from the patent applications identified in section 1.1.1 and 1.1.2, including, but not limited to, letters patents, patents of addition, reissues, re-examinations, extensions, restorations, and supplementary protection certificates; all to the extent owned or controlled by Licensor. “Licensed Product” and “Licensed Process” means: In the case of a Licensed Product, any product or part thereof, on a country-by-country basis, that: (a) is covered in whole or in part by an issued, unexpired claim or a pending claim contained in the Licensed Patents, in any country in which such product is made, used, imported or sold; or (b) is manufactured by using a process that is covered in whole or in part by an issued, unexpired claim or a pending claim contained in the Licensed Patents, in any country in which any such process is used or in which any such product is used, imported or sold; or (c) incorporates, utilizes, or was developed utilizing, Know-How; or that is manufactured using Know-How; or using a process developed using a Know-How. Page 2 Initials /s/ VLM MP1735585.1 Confidential Treatment-Redacted Copy CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT REQUEST, PURSUANT TO RULE 1933, AS AMENDED, AND RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS [****]. In the case of a Licensed Process, any process, on a country-by-country basis, that: (a) is covered in whole or in part by an issued, unexpired claim or a pending claim contained in the Licensed Patents in any country in which such process is practiced; or (b) incorporates, utilizes, or was developed utilizing Know-How. “Licensed Territory” shall be limited to worldwide. “Net Sales" means the total gross dollar amount due to Licensee or to any Sublicensee at the end of each calendar quarter from the sale, lease, or distribution of Licensed Product and/or Licensed Processes, less: returns; allowances; promotional discounts that are allowed in amounts customary in the trade; taxes, including but not necessarily limited to sales, use, occupation, and excise; and freight out. Returns are merchandise returned for credit; allowances are deductions allowed by licensee or any sub-licensee for merchandise not received or received in damaged condition; freight out is shipping/transportation expense passed on to the end customer. “Patent Challenge” means a challenge to the validity, patentability, enforceability and/or non-infringement of any of the Licensed Patents or otherwise opposing any of the Licensed Patents. “Sublicense” means, directly or indirectly, to sublicense, grant any other right with respect to, or agree not to assert, any right licensed to Licensee under this Agreement. “Sublicensee” means any third party to whom Licensee grants a
